Exhibit 3 Directors and Executive Officers of Inter-Gamma as of May 1, 2016 The name, position, principal occupation, business address and citizenship of each director and executive officer is set forth below. Name (Citizenship) Position Principal Occupation Business Address Tanhum Oren (Israel)* Chairman of the Board of Directors Chairman of the Board of Directors of Inter-Gamma and director of companies in the Inter-Gamma group 16 Abba Even Blvd Herzliya 46103, Israel Yigal Berman (Israel) Chief Executive Officer and Chief Financial Officer Chief Executive Officer and Chief Financial Officer of the Inter-Gamma and director of companies in the Inter-Gamma group 16 Abba Even Blvd Herzliya 46103, Israel Ruth Oren Homonnai (Israel)* Internal Legal Counsellor and Company's Secretary Internal Legal Counsellor and Inter-Gamma's Secretary 16 Abba Even Blvd Herzliya 46103, Israel Benjamin Lieberman (Israel) Director Economist, director of various companies 16 Abba Even Blvd Herzliya 46103, Israel Dan Haloutz (Israel) Director Businessman 16 Abba Even Blvd Herzliya 46103, Israel Daniel Rosenne (Israel) Director Engineer, director of various companies 16 Abba Even Blvd Herzliya 46103, Israel Miri Lent Sharir (Israel) Director director of various companies 16 Abba Even Blvd Herzliya 46103, Israel * Mr. Tanhum Oren is the father of Ms. Ruth Oren Homonai.
